      Case 2:20-cv-02321-DJH Document 56-1 Filed 12/07/20 Page 1 of 2



 1
 2
 3
 4
 5
 6
                        IN THE UNITED STATES DISTRICT COURT
 7
                              FOR THE DISTRICT OF ARIZONA
 8
 9    Tyler Bowyer, Michael John Burke, Nancy Cottle,
      Jake Hoffman, Anthony Kern, Christopher M.           Case No. 2:20-cv-02321-DJH
10    King, James R. Lamon, Sam Moorhead, Robert
      Montgomery, Loraine Pellegrino, Greg Safsten,        PROPOSED ORDER
11    Salvatore Luke Scarmardo, Kelli Ward and
      Michael Ward;                                        GRANTING PLAINTIFFS’
12                                                         MOTION FOR HEARING ON
                         Plaintiffs,                       MOTION FOR PRELIMINARY
13                                                         INJUNCTION
            v.
14
      Doug Ducey, in his official capacity as Governor
15    of the State of Arizona, and Katie Hobbs, in her
      capacity as Secretary of State of the State of
16    Arizona;

17                      Defendants.

18    Maricopa County Board of Supervisors; and
      Adrian Fontes, in his official capacity as
19    Maricopa County Records;

20                       Intervenors.

21         THE COURT has before it Plaintiffs’ Motion for Hearing on Motion for Preliminary
22   Injunction filed December 7, 2020.
23         For the reasons set forth in Plaintiffs’ Motion for Hearing on Motion for Preliminary
24   Injunction and good cause appearing:
25
26         IT IS HEREBY ORDERED THAT:

27
28
     Case 2:20-cv-02321-DJH Document 56-1 Filed 12/07/20 Page 2 of 2



 1       1. A hearing on Plaintiffs’ Motion for Preliminary Injunction be held on December
 2          8, 2020 after oral arguments on the Motions to Dismiss.
 3

 4                                  DATED this _____ day of _________________, 2020.
 5

 6

 7                                                Honorable ________________________
 8                                                            United States District Judge
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                            -2-
